              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 1 of 16 Page ID #:255



                      1
                      2   VEDDER PRICE P.C.
                          James V. Garvey (admitted Pro Hac Vice)
                      3   jgarvey@vedderprice.com
                          222 North LaSalle Street
                      4   Chicago, Illinois 60601
                          T: +1 312 609 7500
                      5   F: +1 312 609 5005
                      6   VEDDER PRICE (CA), LLP                    LOEB & LOEB, LLP
                          Deborah A. Hedley (SB# 276826)            Daniel A. Platt (SB# 132665)
                      7   dhedley@vedderprice.com                   dplatt@loeb.com
                          1925 Century Park East, Suite 1900        Daniela M. Spencer (SB# 307908)
                      8   Los Angeles, California 90067             dspencer@loeb.com
                          T: +1 424 204 7700                        Mariah V. S. Volk (SB# 323068)
                      9   F: +1 424 204 7702                        mvolk@loeb.com
                                                                    10100 Santa Monica Blvd., Suite
                    10    Attorneys for Plaintiff                   2200
                          OPEN TEXT, INC.                           Los Angeles, CA 90067
                    11                                              T: +1 310 282 2000
                                                                    F: +1 310 282 2200
                    12
                                                                    Attorneys for Defendant
                    13                                              NORTHWELL HEALTH, INC.
                    14                          UNITED STATES DISTRICT COURT
                    15                         CENTRAL DISTRICT OF CALIFORNIA
                    16                                  WESTERN DIVISION
                    17
                    18
                    19    OPEN TEXT INC., a Delaware                Case No. 2:19-cv-09216 FMO (ASx)
                          corporation
                    20                                              PROTECTIVE ORDER
                                          Plaintiff,
                    21
                                v.
                    22
                          NORTHWELL HEALTH, INC., a New
                    23    York corporation and Does 1 through
                          10, inclusive,
                    24
                                          Defendants.
                    25
                    26
                    27
                    28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 2 of 16 Page ID #:256



                      1         1.     A.     PURPOSES AND LIMITATIONS
                      2
                                Discovery in this action is likely to involve production of confidential,
                      3
                          proprietary, or private information for which special protection from public
                      4
                          disclosure and from use for any purpose other than prosecuting this litigation may be
                      5
                          warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                      6
                          the following Stipulated Protective Order. The parties acknowledge that this Order
                      7
                          does not confer blanket protections on all disclosures or responses to discovery and
                      8
                          that the protection it affords from public disclosure and use extends only to the
                      9
                          limited information or items that are entitled to confidential treatment under the
                    10
                          applicable legal principles.     The parties further acknowledge, as set forth in
                    11
                          Section 12.3, below, that this Order does not entitle them to file confidential
                    12
                          information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                    13
                          followed and the standards that will be applied when a party seeks permission from
                    14
                          the court to file material under seal.
                    15
                                B.     GOOD CAUSE STATEMENT
                    16
                                This action is likely to involve proprietary and confidential quotations and
                    17
                          pricing information, personnel information, and other financial, technical and/or
                    18
                          proprietary information for which special protection from public disclosure and from
                    19
                          use for any purpose other than prosecution of this action is warranted.
                    20
                                Such confidential and proprietary materials and information consist of,
                    21
                          among other things, confidential business or financial information, including but
                    22
                          not limited to confidential pricing information, information regarding confidential
                    23
                          business practices or commercial information (including information implicating
                    24
                          privacy rights of third parties, including but not limited to, personnel information
                    25
                          and health information), and information otherwise generally unavailable to the
                    26
                          public, or which may be privileged or otherwise protected from disclosure under
                    27
                          state or federal statutes, court rules, case decisions, or common law.
                    28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                    2
              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 3 of 16 Page ID #:257



                      1          Accordingly, to expedite the flow of information, to facilitate the prompt
                      2   resolution of disputes over confidentiality of discovery materials, to adequately
                      3   protect information the parties are entitled to keep confidential, to ensure that the
                      4   parties are permitted reasonable necessary uses of such material in preparation for
                      5   and in the conduct of trial, to address their handling at the end of the litigation, and
                      6   serve the ends of justice, a protective order for such information is justified in this
                      7   matter. It is the intent of the parties that information will not be designated as
                      8   confidential for tactical reasons and that nothing be so designated without a good
                      9   faith belief that it has been maintained in a confidential, non-public manner, and there
                    10    is good cause why it should not be part of the public record of this case.
                    11           2.     DEFINITIONS
                    12                  2.1    Action: Open Text Inc. v. Northwell Health, Inc., Case No. 2:19-
                    13    cv-09216 FMO (C.D.Cal.).
                    14                  2.2    Challenging Party: a Party or Non-Party that challenges the
                    15    designation of information or items under this Order.
                    16                  2.3    “CONFIDENTIAL” Information or Items:                    information
                    17    (regardless of how it is generated, stored or maintained) or tangible things that qualify
                    18    for protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                    19    the Good Cause Statement.
                    20                  2.4    Counsel: Outside Counsel of Record and House Counsel (as well
                    21    as their support staff).
                    22                  2.5    Designating Party:        a Party or Non-Party that designates
                    23    information or items that it produces in disclosures or in responses to discovery as
                    24    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
                    25                  2.6    Disclosure or Discovery Material:       all items or information,
                    26    regardless of the medium or manner in which it is generated, stored, or maintained
                    27    (including, among other things, testimony, transcripts, and tangible things), that are
                    28    produced or generated in disclosures or responses to discovery in this matter.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                     3
              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 4 of 16 Page ID #:258



                      1                2.7    Expert: a person with specialized knowledge or experience in a
                      2   matter pertinent to the litigation who has been retained by a Party or its counsel to
                      3   serve as an expert witness or as a consultant in this Action.
                      4                2.8    “HIGHLY CONFIDENTIAL” Information or Items: extremely
                      5   sensitive “Confidential Information or Items,” disclosure of which to another Party
                      6   or Non-Party would create a substantial risk of serious harm that could not be avoided
                      7   by less restrictive means.
                      8                2.9    House Counsel: attorneys who are employees of a party to this
                      9   Action. House Counsel does not include Outside Counsel of Record or any other
                    10    outside counsel.
                    11                 2.10   Non-Party:      any natural person, partnership, corporation,
                    12    association, or other legal entity not named as a Party to this action.
                    13                 2.11   Outside Counsel of Record: attorneys who are not employees of
                    14    a party to this Action but are retained to represent or advise a party to this Action and
                    15    have appeared in this Action on behalf of that party or are affiliated with a law firm
                    16    which has appeared on behalf of that party, and includes support staff.
                    17                 2.12   Party: any party to this Action, including all of its officers,
                    18    directors, employees, consultants, retained experts, and Outside Counsel of Record
                    19    (and their support staffs).
                    20                 2.13   Producing Party: a Party or Non-Party that produces Disclosure
                    21    or Discovery Material in this Action.
                    22                 2.14   Professional Vendors: persons or entities that provide litigation
                    23    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                    24    demonstrations, and organizing, storing, or retrieving data in any form or medium)
                    25    and their employees and subcontractors.
                    26                 2.15   Protected Material: any Disclosure or Discovery Material that is
                    27    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
                    28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                     4
              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 5 of 16 Page ID #:259



                      1                 2.16   Receiving Party: a Party that receives Disclosure or Discovery
                      2   Material from a Producing Party.
                      3         3.      SCOPE
                      4         The protections conferred by this Stipulation and Order cover not only
                      5   Protected Material (as defined above), but also (1) any information copied or
                      6   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                      7   compilations of Protected Material; and (3) any testimony, conversations, or
                      8   presentations by Parties or their Counsel that might reveal Protected Material.
                      9         Any use of Protected Material at trial shall be governed by the orders of the
                    10    trial judge. This Order does not govern the use of Protected Material at trial.
                    11          4.      DURATION
                    12          Even after final disposition of this litigation, the confidentiality obligations
                    13    imposed by this Order shall remain in effect until a Designating Party agrees
                    14    otherwise in writing or a court order otherwise directs. Final disposition shall be
                    15    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                    16    or without prejudice; and (2) final judgment herein after the completion and
                    17    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                    18    including the time limits for filing any motions or applications for extension of time
                    19    pursuant to applicable law.
                    20          5.      DESIGNATING PROTECTED MATERIAL
                    21          5.1            Exercise of Restraint and Care in Designating Material for
                    22    Protection.   Each Party or Non-Party that designates information or items for
                    23    protection under this Order must take care to limit any such designation to specific
                    24    material that qualifies under the appropriate standards. The Designating Party must
                    25    designate for protection only those parts of material, documents, items, or oral or
                    26    written communications that qualify so that other portions of the material,
                    27    documents, items, or communications for which protection is not warranted are not
                    28    swept unjustifiably within the ambit of this Order.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                    5
              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 6 of 16 Page ID #:260



                      1         Mass, indiscriminate, or routinized designations are prohibited. Designations
                      2   that are shown to be clearly unjustified or that have been made for an improper
                      3   purpose (e.g., to unnecessarily encumber the case development process or to impose
                      4   unnecessary expenses and burdens on other parties) may expose the Designating
                      5   Party to sanctions.
                      6         If it comes to a Designating Party’s attention that information or items that it
                      7   designated for protection do not qualify for protection, that Designating Party must
                      8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                      9                5.2      Manner and Timing of Designations.          Except as otherwise
                    10    provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
                    11    otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
                    12    protection under this Order must be clearly so designated before the material is
                    13    disclosed or produced.
                    14                 Designation in conformity with this Order requires:
                    15                          (a)   for information in documentary form (e.g., paper or
                    16    electronic documents, but excluding transcripts of depositions or other pretrial or trial
                    17    proceedings), that the Producing Party affix at a minimum, the legend
                    18    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” (hereinafter legend”), to each
                    19    page that contains protected material. If only a portion or portions of the material on
                    20    a page qualifies for protection, the Producing Party also must clearly identify the
                    21    protected portion(s) (e.g., by making appropriate markings in the margins).
                    22          A Party or Non-Party that makes original documents available for inspection
                    23    need not designate them for protection until after the inspecting Party has indicated
                    24    which documents it would like copied and produced. During the inspection and
                    25    before the designation, all of the material made available for inspection shall be
                    26    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                    27    documents it wants copied and produced, the Producing Party must determine
                    28    which documents, or portions thereof, qualify for protection under this Order.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                     6
              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 7 of 16 Page ID #:261



                      1   Then, before producing the specified documents, the Producing Party must affix the
                      2   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                      3   portion or portions of the material on a page qualifies for protection, the Producing
                      4   Party also must clearly identify the protected portion(s) (e.g., by making
                      5   appropriate markings in the margins).
                      6                        (b)     for testimony given in depositions that the Designating
                      7   Party identify the Disclosure or Discovery Material on the record, before the close of
                      8   the deposition all protected testimony.
                      9                        (c)     for information produced in some form other than
                    10    documentary and for any other tangible items, that the Producing Party affix in a
                    11    prominent place on the exterior of the container or containers in which the
                    12    information     is   stored     the   legend    “CONFIDENTIAL”         or    “HIGHLY
                    13    CONFIDENTIAL.”             If only a portion or portions of the information warrants
                    14    protection, the Producing Party, to the extent practicable, shall identify the protected
                    15    portion(s).
                    16                  5.3    Inadvertent Failures to Designate.      If timely corrected, an
                    17    inadvertent failure to designate qualified information or items does not, standing
                    18    alone, waive the Designating Party’s right to secure protection under this Order for
                    19    such material. Upon timely correction of a designation, the Receiving Party must
                    20    make reasonable efforts to assure that the material is treated in accordance with the
                    21    provisions of this Order.
                    22          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    23                  6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                    24    designation of confidentiality at any time that is consistent with the Court’s
                    25    Scheduling Order.
                    26                  6.2    Meet and Confer.       The Challenging Party shall initiate the
                    27    informal dispute resolution process set forth in the Court’s Procedures and Schedules.
                    28    see http://www.cacd.uscourts.gov/honorable-alka-sagar.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                      7
              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 8 of 16 Page ID #:262



                      1                6.3      The burden of persuasion in any such challenge proceeding shall
                      2   be on the Designating Party. Frivolous challenges, and those made for an improper
                      3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                      4   parties), may expose the Challenging Party to sanctions. Unless the Designating
                      5   Party has waived or withdrawn the confidentiality designation, all parties shall
                      6   continue to afford the material in question the level of protection to which it is entitled
                      7   under the Producing Party’s designation until the Court rules on the challenge.
                      8         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                      9                7.1      Basic Principles. A Receiving Party may use Protected Material
                    10    that is disclosed or produced by another Party or by a Non-Party in connection with
                    11    this Action only for prosecuting, defending, or attempting to settle this Action. Such
                    12    Protected Material may be disclosed only to the categories of persons and under the
                    13    conditions described in this Order.        When the Action has been terminated, a
                    14    Receiving Party must comply with the provisions of section 13 below (FINAL
                    15    DISPOSITION).
                    16          Protected Material must be stored and maintained by a Receiving Party at a
                    17    location and in a secure manner that ensures that access is limited to the persons
                    18    authorized under this Order.
                    19                 7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                    20    otherwise ordered by the court or permitted in writing by the Designating Party, a
                    21    Receiving     Party     may     disclose   any   information     or    item    designated
                    22    “CONFIDENTIAL” only to:
                    23                          (a)     the Receiving Party’s Outside Counsel of Record in this
                    24    Action, as well as employees of said Outside Counsel of Record to whom it is
                    25    reasonably necessary to disclose the information for this Action;
                    26                          (b)     the officers, directors, and employees (including House
                    27    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
                    28    Action;
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                      8
              Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 9 of 16 Page ID #:263



                      1                        (c)   Experts (as defined in this Order) of the Receiving Party to
                      2   whom disclosure is reasonably necessary for this Action and who have signed the
                      3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                      4                        (d)   the court and its personnel;
                      5                        (e)   court reporters and their staff;
                      6                        (f)   professional jury or trial consultants, mock jurors, and
                      7   Professional Vendors to whom disclosure is reasonably necessary for this Action and
                      8   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                      9                        (g)   the author or recipient of a document containing the
                    10    information or a custodian or other person who otherwise possessed or knew the
                    11    information;
                    12                         (h)   during their depositions, witnesses, and attorneys for
                    13    witnesses, in the Action to whom disclosure is reasonably necessary provided:
                    14    (1) the deposing party requests that the witness sign the form attached as Exhibit A
                    15    hereto; and (2) they will not be permitted to keep any confidential information unless
                    16    they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                    17    otherwise agreed by the Designating Party or ordered by the court. Pages of
                    18    transcribed deposition testimony or exhibits to depositions that reveal Protected
                    19    Material may be separately bound by the court reporter and may not be disclosed to
                    20    anyone except as permitted under this Stipulated Protective Order; and
                    21                         (i)   any mediator or settlement officer, and their supporting
                    22    personnel, mutually agreed upon by any of the parties engaged in settlement
                    23    discussions.
                    24                   7.3   Disclosure of “HIGHLY CONFIDENTIAL” Information or
                    25    Items. Unless otherwise ordered by the Court or permitted in writing by the
                    26    Designating Party, a Receiving Party may disclose any information or item
                    27    designated “HIGHLY CONFIDENTIAL” only to:
                    28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                     9
             Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 10 of 16 Page ID #:264



                      1                       (a)    the Receiving Party’s Outside Counsel of Record in this
                      2   Action, as well as employees of said Outside Counsel of Record to whom it is
                      3   reasonably necessary to disclose the information for this Action;
                      4                       (b)    Up to three (3) House Counsel of the Receiving Party
                      5   directly assisting that Party’s outside counsel in the defense of this Action, as well as
                      6   employees of said House Counsel or Record’s to whom it is reasonably necessary to
                      7   disclose the information for this Action and who have signed the “Acknowledgment
                      8   and Agreement to Be Bound” (Exhibit A);
                      9                       (c)    Experts (as defined in the Stipulated Protective Order) to
                    10    whom disclosure is reasonably necessary for this Action and who have signed the
                    11    “Acknowledgment and Agreement to Be Bound” (Exhibit A), and who are not known
                    12    to be competitors of any party or employed by a competitor of any party;
                    13                        (d)    the Court and its personnel;
                    14                        (e)    court reporters or videographers, and their staff;
                    15                        (f)    professional jury or trial consultants, mock jurors, and
                    16    Professional Vendors to whom disclosure is reasonably necessary for this Action and
                    17    who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    18                        (g)    the author or recipient of a document containing the
                    19    information or a custodian or other person who otherwise possessed or knew the
                    20    information;
                    21                        (h)    during their depositions, witnesses, and attorneys for such
                    22    witnesses, in the Action to whom disclosure is reasonably necessary, provided that
                    23    (1) counsel for the Designating Party shall be informed that the witness will be shown
                    24    such Protected Material before the designated information is shown to the witness,
                    25    to give counsel for the designating party an opportunity to object, (2) if an objection
                    26    to showing the designated information to the witness is made, the designated material
                    27    shall not be shown to the witness until the Court rules on the objection; and (3) if the
                    28    witness is to be shown such Protected Material, the witness and the witness’s attorney
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                    10
             Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 11 of 16 Page ID #:265



                      1   shall sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A to the
                      2   Protective Order); and (4) the witness and the witness’s attorney will not be permitted
                      3   to keep any confidential information unless they sign the “Acknowledgment and
                      4   Agreement to Be Bound” (Exhibit A); and
                      5                      (i)    any mediator or settlement officer, and their supporting
                      6   personnel, mutually agreed upon by any of the parties engaged in settlement
                      7   discussions.
                      8         8.       PROTECTED       MATERIAL        SUBPOENAED           OR       ORDERED
                      9   PRODUCED IN OTHER LITIGATION
                    10          If a Party is served with a subpoena or a court order issued in other litigation
                    11    that compels disclosure of any information or items designated in this Action as
                    12    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that Party must:
                    13                       (a)    promptly notify in writing the Designating Party. Such
                    14    notification shall include a copy of the subpoena or court order;
                    15                       (b)    promptly notify in writing the party who caused the
                    16    subpoena or order to issue in the other litigation that some or all of the material
                    17    covered by the subpoena or order is subject to this Protective Order.            Such
                    18    notification shall include a copy of this Stipulated Protective Order; and
                    19                       (c)    cooperate with respect to all reasonable procedures sought
                    20    to be pursued by the Designating Party whose Protected Material may be affected.
                    21          If the Designating Party timely seeks a protective order, the Party served with
                    22    the subpoena or court order shall not produce any information designated in this
                    23    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
                    24    determination by the court from which the subpoena or order issued, unless the Party
                    25    has obtained the Designating Party’s permission. The Designating Party shall bear
                    26    the burden and expense of seeking protection in that court of its confidential material
                    27    and nothing in these provisions should be construed as authorizing or encouraging a
                    28    Receiving Party in this Action to disobey a lawful directive from another court.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                   11
             Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 12 of 16 Page ID #:266



                      1         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                      2   PRODUCED IN THIS LITIGATION
                      3                       (a)   The terms of this Order are applicable to information
                      4   produced by a Non- Party in this Action and designated as “CONFIDENTIAL” or
                      5   “HIGHLY CONFIDENTIAL.”              Such information produced by Non-Parties in
                      6   connection with this litigation is protected by the remedies and relief provided by this
                      7   Order. Nothing in these provisions should be construed as prohibiting a Non-Party
                      8   from seeking additional protections.
                      9                       (b)   In the event that a Party is required, by a valid discovery
                    10    request, to produce a Non-Party’s confidential information in its possession, and the
                    11    Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
                    12    confidential information, then the Party shall:
                    13                              (1)    promptly notify in writing the Requesting Party and
                    14          the Non-Party that some or all of the information requested is subject to a
                    15          confidentiality agreement with a Non-Party;
                    16                              (2)    promptly provide the Non-Party with a copy of the
                    17          Stipulated Protective Order in this Action, the relevant discovery request(s),
                    18          and a reasonably specific description of the information requested; and
                    19                              (3)    make the information requested available for
                    20          inspection by the Non-Party, if requested.
                    21                        (c)   If the Non-Party fails to seek a protective order from this
                    22    court within 14 days of receiving the notice and accompanying information, the
                    23    Receiving Party may produce the Non-Party’s confidential information responsive to
                    24    the discovery request. If the Non-Party timely seeks a protective order, the Receiving
                    25    Party shall not produce any information in its possession or control that is subject to
                    26    the confidentiality agreement with the Non-Party before a determination by the court.
                    27    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                    28    of seeking protection in this court of its Protected Material.
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                    12
             Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 13 of 16 Page ID #:267



                      1         10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      3   Protected Material to any person or in any circumstance not authorized under this
                      4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                      5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                      6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                      7   persons to whom unauthorized disclosures were made of all the terms of this Order,
                      8   and (d) request such person or persons to execute the “Acknowledgment and
                      9   Agreement to Be Bound” that is attached hereto as Exhibit A.
                    10          11.       INADVERTENT           PRODUCTION          OF     PRIVILEGED         OR
                    11    OTHERWISE PROTECTED MATERIAL
                    12          When a Producing Party gives notice to Receiving Parties that certain
                    13    inadvertently produced material is subject to a claim of privilege or other protection,
                    14    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                    15    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                    16    may be established in an e-discovery order that provides for production without prior
                    17    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                    18    parties reach an agreement on the effect of disclosure of a communication or
                    19    information covered by the attorney-client privilege or work product protection, the
                    20    parties may incorporate their agreement in the stipulated protective order submitted
                    21    to the court.
                    22          12.       MISCELLANEOUS
                    23                    12.1   Right to Further Relief. Nothing in this Order abridges the right
                    24    of any person to seek its modification by the Court in the future.
                    25                    12.2   Right to Assert Other Objections. By stipulating to the entry of
                    26    this Protective Order no Party waives any right it otherwise would have to object to
                    27    disclosing or producing any information or item on any ground not addressed in this
                    28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                      13
             Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 14 of 16 Page ID #:268



                      1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                      2   ground to use in evidence of any of the material covered by this Protective Order.
                      3                12.3   Filing Protected Material. A Party that seeks to file under seal
                      4   any Protected Material must comply with Civil Local Rule 79-5. Protected Material
                      5   may only be filed under seal pursuant to a court order authorizing the sealing of the
                      6   specific Protected Material at issue. If a Party’s request to file Protected Material
                      7   under seal is denied by the court, then the Receiving Party may file the information
                      8   in the public record unless otherwise instructed by the court.
                      9         13.    FINAL DISPOSITION
                    10          After the final disposition of this Action, as defined in paragraph 4, within 60
                    11    days of a written request by the Designating Party, each Receiving Party must return
                    12    all Protected Material to the Producing Party or destroy such material. As used in
                    13    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                    14    summaries, and any other format reproducing or capturing any of the Protected
                    15    Material. Whether the Protected Material is returned or destroyed, the Receiving
                    16    Party must submit a written certification to the Producing Party (and, if not the same
                    17    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                    18    (by category, where appropriate) all the Protected Material that was returned or
                    19    destroyed and (2) affirms that the Receiving Party has not retained any copies,
                    20    abstracts, compilations, summaries or any other format reproducing or capturing any
                    21    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                    22    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                    23    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                    24    reports, attorney work product, and consultant and expert work product, even if such
                    25    materials contain Protected Material. Any such archival copies that contain or
                    26    constitute Protected Material remain subject to this Protective Order as set forth in
                    27    Section 4 (DURATION).
                    28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                    14
             Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 15 of 16 Page ID #:269



                      1         14.    Any violation of this Order may be punished by any and all appropriate
                      2   measures including, without limitation, contempt proceedings and/or monetary
                      3   sanctions.
                      4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      5   DATED: April 17, 2020                           Vedder Price, (CA) LLP
                      6
                      7                                                     /s/ Deborah A. Hedley 1
                                                                          Deborah A. Hedley
                      8
                                                                          Attorneys for Plaintiff
                      9
                    10    DATED: April 17, 2020                           Loeb & Loeb
                    11
                                                                          /s/ Daniela M. Spencer
                    12                                                    Daniela M. Spencer
                    13
                                                                          Attorneys for Defendant
                    14
                          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    15
                    16    DATED:       April 20, 2020
                    17                                                          / s / Alka Sagar
                                                                          Honorable Alka Sagar
                    18                                                    United States Magistrate Judge
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                          1
                    28      Filer attests that all other signatories listed and on whose behalf this stipulation is
VEDDER PRICE (CA), LLP
                          filed concur in the filing’s content and have authorized the filing.
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                     15
             Case 2:19-cv-09216-FMO-AS Document 31 Filed 04/20/20 Page 16 of 16 Page ID #:270



                      1
                                                              EXHIBIT A
                      2
                                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3
                      4         I, ______________ [print or type full name], of
                      5   _________________________ [print or type full address], declare under penalty of
                      6   perjury that I have read in its entirety and understand the Stipulated Protective
                      7   Order that was issued by the United States District Court for the Central District of
                      8   California on [date] in the case of ____________ Open Text Inc. v. Northwell
                      9   Health, Inc., Case No. 2:19-cv-09216 FMO (ASx). I agree to comply with and to be
                    10    bound by all the terms of this Stipulated Protective Order and I understand and
                    11    acknowledge that failure to so comply could expose me to sanctions and
                    12    punishment in the nature of contempt. I solemnly promise that I will not disclose in
                    13    any manner any information or item that is subject to this Stipulated Protective
                    14    Order to any person or entity except in strict compliance with the provisions of this
                    15    Order.
                    16          I further agree to submit to the jurisdiction of the United States District Court
                    17    for the Central District of California for the purpose of enforcing the terms of this
                    18    Stipulated Protective Order, even if such enforcement proceedings occur after
                    19    termination of this action. I hereby appoint __________________ [print or type
                    20    full name] of ________________ [print or type full address and telephone number]
                    21    as my California agent for service of process in connection with this action or any
                    22    proceedings related to enforcement of this Stipulated Protective Order.
                    23
                    24    Date: ______________________________________

                    25    City and State where sworn and signed: ________________________________
                    26
                          Printed name: _______________________________
                    27
                    28    Signature: _________________________________
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
